DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer

The terminal disclaimer filed on 01/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10958964 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

The Double Patenting has been withdrawn due to the Applicant submitted Terminal Disclaimer on 01/18/2022 which has been approved and recorded.
Applicant's arguments in the Remarks filed on 01/18/2022 have been fully considered but they are not persuasive. 
In response to the Applicant argument (pages 9-10), Examiner respectfully disagrees. 
Turner clearly discloses a wireless source device (as “a base unit”) (Figure 7) includes components 704, 720, 724, etc… to operate several functions controlling the source device itself and processing data for the sink device can be implemented as separate elements from each other (¶ [0072]). One skill in the art would appreciate when each of components in a device is implemented as a separate operating element to perform different functions, each of them is a sub operating system of the device.
For that reason, the rejection for claims 7-11 and 18-22 are maintained.

Allowable Subject Matter

Claims 1-6 and 12-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claim 1 and claim 12.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-11 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al (US 2016/0350061).
Regarding claim 7, Turner discloses a method comprising: 
receiving, at a base unit that includes a first operating system and a second operating system that are separate from one another, one or more events related to a receiving device that is communicatively coupled with the base unit over a network (Figures 1-2 for a sink device is communicatively coupled with a source device over a network), wherein the first operating system is dedicated for driving the receiving device and the second operating system is dedicated to operations of the base unit (Figure 7; ¶ [0062]-[0069] for a wireless source device including a remote rendering component 724 associated with user interface 722 (as “a first operating system”) receives user inputs from a sink device and drives the sink device by processing and transmitting data streams of canvas rendering instructions to the sink device, and a processor 704 and a DSP 720 (as “a second operating system”) controls operation of the device to detects, qualifies and processes signals as packets for transmission; and ¶ [0072] for each of components in Figure 7 may be implemented using as separate elements 
generating, by the first operating system, a plurality of drawing commands for producing a plurality of graphic frames of a user interface for the receiving device that correspond with the one or more events; and transmitting, over the network, the plurality of drawing commands to the receiving device (Figure 5; ¶ [0046], ¶ [0059]-[0060] and ¶ [0076]-[0084]). 

Regarding claim 8, Turner discloses the method as discussed in the rejection of claim 7. Turner further discloses determining that the one or more events are related to the receiving device in response to determining that a user input device is not in a field of view of a computer vision system of the base unit; and wherein the generating the plurality of drawing commands and the transmitting the plurality of drawing commands to the receiving device is performed in response to the determining that the one or more events are related to the receiving device (¶ [0059]-[0060] and ¶ [0076]-[0084]).

Regarding claim 9, Turner discloses the method as discussed in the rejection of claim 7. Turner further discloses wherein the one or more events are received from a user input device (¶ [0081]).



Regarding claim 11, Turner discloses the method as discussed in the rejection of claim 7. Turner further discloses encoding a video stream to produce an encoded video stream; and transmitting the encoded video stream to the receiving device (¶ [0053], ¶ [0070], ¶ [0078] and ¶ [0087]).

Regarding claims 18-22, all limitations of claims 18-22 are analyzed and rejected corresponding to claims 7-11 respectively.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421